White, Presiding Judge.
Appellant’s application for a continuance alleged that the witnesses had been duly recognized at a previous term of the court. It is not shown, however, that they were in attendance upon the court on the day when the criminal docket was taken up, or in fact at any day of the term preceding the day of the trial. In so far as a witness’s obligation and duty to appear is concerned, it is the same precisely when he has been placed under recognizance as when he has been served with a subpoena in his county. He is, in either case, to be held in default “ if he is not in attendance upon the court on the day set apart for taking up the criminal docket, or any day subsequent thereto, and before final disposition or continuance of the particular case in which he is a witness; or if he is not in attendance at any other time (if a special time for his appearance has been fixed) named in the writ ” or bond. (Code Crim. Proc., arts. 482, 500.)
If no special day or time be otherwise fixed or named in the subpoena, or in the recognizance or bail bond, then he must appear on the day set apart for taking up the criminal docket; and if he does not appear on that day, or, in case a different day has been fixed, if he does not appear on the appointed day, then in either event he is understood as being in default; and in the one case an attachment should be applied for, and in the other his recognizance or bail bond should be forfeited, and additional process for his appearance demanded by the party whose witness he is. Failing to take such steps, *673the party afterwards seeking a continuance for such witness will have failed to exercise the diligence which the law requires, and his application not showing such diligence, would be insufficient. (Long v. The State, 17 Texas Ct. App., 128; Walker v. The State, 13 Texas Ct. App., 619, 620.) Appellant’s application for continuance in this case did not show diligence under the foregoing rules, and was therefore not improperly overruled.
On cross-examination of the State’s witness Oonnerly, defendant’s counsel asked him: “Did you not, in W. B. Walker’s store in the city of Austin, during the last term of the district court of Travis county, in the presence of W. B. Walker, Moses Hill and Travis Moore, propose to Lee Hill, the defendant, that if he would give you §10, you would know nothing about this case?” In response to which question the said Oonnerly answered: “Ho; he, defendant, offered me $10 if I would leave and not testify. I told him I would, and thought I had as much right to make money as one witness defendant had paid to leave and not testify.” In order to contradict the witness Oonnerly on this point, defendant proposed to prove by said Walker, Hill and Moore, that the statement of said Oonnerly was in every particular false, and that the said Oonnerly had approached the defendant and offered to “ know nothing ” about the case if defendant would pay him $10. Objection was made by the State that such proposed evidence was irrelevant and inadmissible, and that the said witness had already substantially admitted the facts sought to be proved. The objection was sustained, the evidence excluded, and the defendant saved his bill of exceptions.
“ A witness’s answers to questions relating to his previous conduct are regarded as so far collateral that they cannot be contradicted by the party cross-examining unless they go to matter which the law permits to be shown for the purpose of impairing credibility.” (Whart. Crim. Ev. (8th ed.), § 479.) “ It is a well settled rule that a witness cannot be cross-examined as to any fact which is collateral and irrelevant to the issue, merely for the purpose of contradicting him by other evidence if he should deny it, thereby to discredit his testimony. And if a question is put to a witness which is collateral or irrelevant to the issue, his answer cannot be contradicted by the party who asked the question, but it is conclusive against him.” (1 Greenl. Ev. (13th ed.), §§ 449, 455. And see the same question fully discussed and authorities cited in Hart v. The State, 15 Texas Ct. App., 202.)
It is claimed by the prosecution that the offered testimony was *674properly excluded under the foregoing rules. We have been unable to find in any of the books a clearer, or, to our minds, a more satisfactory discussion of this question than in the case of Morgan v. Frees, 15 Barbour’s (N. Y.) Supreme Court Reports. 352. Mason, J., delivering the opinion of the court in that case, says: “ It often becomes a difficult question, and one not unfrequently perplexing to the judicial mind, to determine whether a question be relevant or not on cross-examination, within the principle of the rule above stated. The determination of the question not unfrequently involves an inquiry into the nature of the issues in the case, and the bearing of the same upon the point raised, and the manner in which the answer may be brought to bear upon it. It will be found upon an examination of the cases, that these cases collateral to the issue have mainly arisen in respect to the particulars of the witness’s character or credit. The rule will be found a general one, and will be sustained by the cases, that when the witness, on his cross-examination, denies a particular fact going barely to impeach his general character and credit, witnesses cannot be called to contradict him. But a distinction is made between the right to contradict the witness with respect to any fact relating to his conduct in the particular case and the right which goes to the point of his being a man worthy of credit generally. This distinction was taken in Yervin’s Case, 2 Camp., 637. . . . It is not to be doubted that, when a witness for the defendant has attempted to dissuade one of the plaintiff’s witnesses from attending the trial, and denies on his cross-examination that he has done so, the plaintiff is entitled to give evidence to contradict him in this respect. Such evidence is addressed to his conduct in the particular suit, and ought to detract very much from his credit in the suit; and such evidence is admissible to affect the credit of the witness in the particular case.” (Citing 7 Conn., 66, 70, 72; 2 Camp., 637.)
And so in Pleasant v. The State, 13 Ark., 360: “When, on cross-examination, the prisoner’s counsel asked the prosecutrix in a case against a slave for assault with intent to rape, if she had not proposed, before the institution of proceedings, to take $200 from the master of the prisoner not to prosecute him, and, on objection of the S tote, the question was ruled incompetent, it was held that the court erred in overruling the question on the objection of the State; that, if the answer would have tended to implicate the prosecutrix in a charge of compounding a felony, the objection should have come from her; and that, with such qualification, the question was proper to be answered, not for the purpose of excusing or extenuat*675ing the offense of the prisoner, but to impeach the credibility of the main witness,— the prosecutrix.”
In the case in hand the subject-matter of the cross-examination was one which affected the credibility of the witness in this particular case. True, he admitted his infamy and disgrace in stating that he was willing to accept and would have accepted $10 of defendant not to testify in the case. But he stated that the proposition with regard to the payment of the $10 if he would not testify came from the defendant, and was of a character to disparage the defendant to a greater extent than had the proposition been made by the witness to him and accepted even by him. It indicated his guilt most strongly if he proposed to bribe the witness to leave and not to appear and testify against him. This most damaging statement of the witness he had the right to show, if he could, was wholly and totally false, and that the fact, on the contrary, was that, though the witness proposed and was willing, for $10, to go off and not testify, that he, defendant, had repudiated and declined such offer. We are of opinion that the court erred in excluding the proposed evidence to contradict the witness Connerly.
Other questions raised and discussed are not likely to arise on another trial. The judgment is reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered June 27, 1885.]